Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments discussed in their response dated 2021-04-09 are considered and are persuasive; the Harada reference alone does not read on the amended claims.
Claim Objections
Claims 1, 2, 3, and 21 are objected to because of the following informalities:  Line 9 of amended claim 1 recites a “staked configuration”, which should state “stacked configuration”.  Line 3 of amended claim 2 recites “within interior portion”, which should state “within the interior portion”. Lines 1-3 of claim 3 recite “wherein second shared wall splits”, which should state “wherein the second shared wall splits”. Line 5 of claim 21 recites a “staked configuration”, which should state “stacked configuration”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US-7967032-B2) in view of Custer (US-20190211949-A1).
Regarding claim 1, Harada discloses:
An air duct (Harada, fig. 2A, ref. no. 20), comprising:
a supply channel (Harada, fig. 2A, ref. no. 20a; note that this differs from 20A);
an outlet (Harada, fig. 2A, where ref. no. 20c ends);
an intermediate portion (Harada, fig. 2A, ref. no. 20 running from ref. no. 20a to ref. no. 20c) interconnecting the supply channel and the outlet; and
first (Harada, fig. 2A, ref. no. 23) and second chambers (Harada, fig. 2A, ref. no. 21) disposed within an interior portion (Harada, fig. 2A, inside of ref. no. 20 running from ref. no. 20a to ref. no. 20c) of the intermediate portion (Harada, fig. 2A, ref. no. 20 running from ref. no. 20a to ref. no. 20c), wherein the first and second chambers includes a first end opening (Harada, fig. 2A, near ref. no. 20a) into the supply channel (Harada, fig. 2A, ref. no. 20a), a second end opening into the outlet (Harada, fig. 2A, where ref. no. 20c ends) and an enclosed body portion (Harada, fig. 2A, running from ref. no. 20a to ref. no. 20c) interconnecting the first and second ends, respectively, and
further wherein the first and second chambers are positioned in a stacked configuration (Harada, fig. 2B, see relative position of ref. nos. 21 and 23) at a first portion (Harada, fig. 2A, ref. no. 20a) of the interior portion, and further wherein the first and second chambers are positioned in a side-by-side configuration (Harada, fig. 2C, see positioning of ref. no. 21 relative to ref. no. 23) at a second portion (Harada, fig. 2A, ref. no. 20c; also fig. 2C) of the interior portion that is downstream from the first portion.
Harada fails to explicitly teach:
wherein the first and second chambers are positioned with a first shared wall disposed therebetween at a first portion of the interior portion;
wherein the first and second chambers are positioned with a second shared wall disposed therebetween at a second portion of the interior portion that is downstream from the first portion; and
wherein the second shared wall is a different wall than the first shared wall.
However, Custer teaches:
wherein the first and second chambers are positioned with a first shared wall (Custer, annotated fig. 2, ref. no. 84) disposed therebetween at a first portion of the interior portion (bottom of Custer, annotated fig. 2);
wherein the first and second chambers are positioned with a second shared wall (Custer, annotated fig. 2, ref. no. 72A) disposed therebetween at a second portion of the interior portion (top of Custer, annotated fig. 2); and
wherein the second shared wall is a different wall than the first shared wall (as interpreted, this limitation would inherently be satisfied by making the walls of each chamber in Harada integral per Custer).

    PNG
    media_image1.png
    866
    843
    media_image1.png
    Greyscale

Custer, annotated fig. 2
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air duct of Harada to include the above claim limitations in view of the teachings of Custer to improve structural rigidity (Custer, para. 0002).
Regarding claim 2, the combined teachings teach:
The air duct of claim 1, wherein the first shared wall defines a divider member that terminates within interior portion of the intermediate portion (the divider member 84 of Custer inherently must terminate at some point within a duct, after which is wall 72A).

The air duct of claim 2, wherein the second shared wall (defined by making where Harada, fig. 2A, ref. nos. 23 and 24 touch integral per Custer) splits (see Harada, fig. 2A to see that ref. nos. 23 and 24 split as the flow moves downstream/to the right) within the interior portion of the intermediate portion to provide first and second walls (the inner walls of ref. nos. 23 and 24 of Harada after the split in fig. 2A).
Regarding claim 5, the combined teachings teach:
The air duct of claim 1, wherein the first portion (Harada, fig. 2A, ref. no. 20a) of the interior portion is disposed adjacent to the supply channel (Harada, col. 4, line 10 describes 20a as an entrance).
Regarding claim 7, the combined teachings teach:
The air duct of claim 5, wherein the second portion (Harada, fig. 2A, ref. no. 20c; also fig. 2C) of the interior portion is disposed adjacent to the outlet (see Harada, fig. 2A for position of ref. no. 20c downstream of ref. no. 20a).
Regarding claim 9, Harada discloses:
An air duct (Harada, fig. 2A, ref. no. 20), comprising:
a supply channel (Harada, fig. 2A, ref. no. 20a; note that this differs from 20A);
an outlet (Harada, fig. 2A, where ref. no. 20c ends);
an intermediate portion (Harada, fig. 2A, ref. no. 20c) interconnecting the supply channel and the outlet, the intermediate portion having opposed first (Harada, fig. 2B, left side of ref. nos. 21 and 23) and second (Harada, fig. 2B, right side of ref. nos. 22 and 24) walls spaced-apart from one another to at least partially define an interior portion (Harada, fig. 2A, inside of ref. no. 20c) of the intermediate portion
a partition (Harada, fig. 2B, partition separating 21 and 23 on the left from 22 and 24 on the right) disposed within the interior portion of the intermediate portion to define first (Harada, fig. 2B, ref. nos. 21 and 23) and second (Harada, fig. 2B, ref. nos. 22 and 24) interior channels, wherein the first and second interior channels each include a first end (Harada, fig. 2A, end of ref. no. 20a) opening into the supply channel (Harada, fig. 2A, ref. no. 20a) and a second end (Harada, fig. 2A, end of ref. no. 20c) opening into the outlet (Harada, fig. 2A, end of ref. no. 20c), and further wherein the partition includes first (Harada, fig. 2B, partition separating 23 from 24) and second (Harada, fig. 2B, partition separating 23 from 24) portions, wherein the first portion of the partition is provided in a split configuration within the interior portion of the intermediate portion (Harada, fig. 2A, see that ref. nos. 23 and 24 split from each other downstream).
Harada fails to explicitly teach:
A partition interconnecting the opposed first and second walls of the intermediate portion.
However, Custer teaches:
A partition interconnecting (the partitions in Custer fig. 2 are all interconnected) the opposed first and second walls of the intermediate portion.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the air duct of Harada to include the above claim limitations in view of the teachings of Custer to improve structural rigidity (Custer, para. 0002).
Regarding claim 10, the combined teachings teach:
The air duct of claim 9, wherein the first interior channel (Harada, fig. 2B, ref. nos. 23 and 21) includes a first divider (Harada, fig. 2B, divider between ref. nos. 23 and 21) dividing the first interior channel into first (Harada, fig. 2B, ref. no. 23) and second second interior channel (Harada, fig. 2B, ref. nos. 22 and 24) includes a second divider (Harada, fig. 2B, divider between ref. nos. 22 and 24) dividing the second interior channel into third (Harada, fig. 2B, ref. no. 22) and fourth (Harada, fig. 2B, ref. no. 24) chambers.
Regarding claim 11, the combined teachings teach:
The air duct of claim 10, wherein the first (Harada, fig. 2B, ref. no. 23) and second (Harada, fig. 2B, ref. no. 21) chambers of the first interior channel (Harada, fig. 2B, ref. nos. 23 and 21) are disposed in a first configuration (Harada, fig. 2A, near ref. no. 20a) at a first portion (Harada, fig. 2A, near ref. no. 20a) of the interior portion (Harada, fig. 2A, inside of ref. no. 20 running from ref. no. 20a to ref. no. 20c) adjacent the supply channel (Harada, fig. 2A, ref. no. 20a), and further wherein the first (Harada, fig. 2B, ref. no. 23) and second (Harada, fig. 2B, ref. no. 21) chambers of the first interior channel (Harada, fig. 2B, ref. nos. 23 and 21) are disposed in a second configuration (Harada, fig. 2A, near ref. no. 20c) that is different from the first configuration at a second portion (Harada, fig. 2A, near ref. no. 20c) of the interior portion (Harada, fig. 2A, inside of ref. no. 20 running from ref. no. 20a to ref. no. 20c) that is downstream (Harada, fig. 2A, see location of ref. no. 20c) from the first portion (Harada, fig. 2A, near ref. no. 20a) of the intermediate portion (Harada, fig. 2A, ref. no. 20c).
Regarding claim 12, the combined teachings teach:
The air duct of claim 11, wherein the third (Harada, fig. 2B, ref. no. 22) and fourth (Harada, fig. 2B, ref. no. 24) chambers of the second interior channel (Harada, fig. 2B, ref. nos. 22 and 24) are disposed in a first configuration (Harada, fig. 2A, near ref. no. 20a) at the first portion (Harada, fig. 2A, near ref. no. 20a) of the intermediate portion (Harada, fig. 2A, near ref. no. 20a) adjacent the supply channel (Harada, fig. 2A, ref. no. third (Harada, fig. 2A, ref. no. 22) and fourth (Harada, fig. 2A, ref. no. 24) chambers of the second interior channel (Harada, fig. 2A, ref. nos. 22 and 24) are disposed in a second configuration (Harada, fig. 2A, near ref. no. 20c) that is different than the first configuration of the third and fourth chambers at the second portion (Harada, fig. 2A, near ref. no. 20c) of the intermediate portion (Harada, fig. 2A, ref. no. 20c).
Regarding claim 13, the combined teachings teach:
The air duct of claim 12, wherein the first portion of the partition defines a shared wall between the first and fourth chambers at the first portion of the intermediate portion (Harada, fig. 2B, wall between ref. nos. 23 and 24, modified by Custer to be integral), and further wherein the second portion of the partition defines a second shared wall between the second and third chambers at the first portion of the intermediate portion (Harada, fig. 2B, wall between ref. nos. 21 and 22, modified by Custer to be integral).
Regarding claim 14, the combined teachings teach:
The air duct of claim 13, wherein the split configuration of the first portion of the partition provides for first (Harada, fig. 2C, wall between ref. nos. 23 and 21, modified by Custer to be integral) and second (Harada, fig. 2C, wall between ref. nos. 22 and 24) walls that separate the first (Harada, fig. 2C, ref. no. 23) and second (Harada, fig. 2C, ref. no. 21) chambers and the third (Harada, fig. 2C, ref. no. 22) and fourth (Harada, fig. 2C, ref. no. 24) chambers, respectively, at the second portion (Harada, fig. 2A, near ref. no. 20c) of the intermediate portion (Harada, fig. 2A, ref. no. 20 running from ref. no. 20a to ref. no. 20c).
Regarding claim 15, the combined teachings teach:
The air duct of claim 14, wherein the first (Harada, fig. 2C, wall between ref. nos. 23 and 21) and second (Harada, fig. 2C, wall between ref. nos. 22 and 24) walls of the first portion (Harada, fig. 2B, partition separating 23 on the left from 24 on the right) of the partition (Harada, fig. 2B, partition separating 21 and 23 on the left from 22 and 24 on the right) increasingly separate (Harada, see fig. 2A) from one another in a downstream manner from the supply channel (Harada, fig. 2A, ref. no. 20a) to the outlet (Harada, fig. 2A, where ref. no. 20c ends).
Regarding claim 16, Harada discloses:
An air duct (Harada, fig. 2A, ref. no. 20), comprising:
an inlet (Harada, fig. 2A, ref. no. 20a);
an outlet (Harada, fig. 2A, where ref. no. 20c ends) interconnected to the inlet by a curved intermediate portion (Harada, fig. 2A, ref. no. 20 running from ref. no. 20a to ref. no. 20c); and
a plurality of chambers (Harada, fig. 2A, ref. nos. 21-24) disposed within the curved intermediate portion, wherein each chamber of the plurality of chambers includes a first end (Harada, fig. 2A, ends near ref. no. 20a) opening into the inlet, a second end (Harada, fig. 2A, at end of ref. no. 20c) opening into the outlet and an enclosed body portion (Harada, fig. 2A, inside of ref. no. 20 running from ref. no. 20a to ref. no. 20c) interconnecting the first and second ends, and further wherein the curved intermediate portion includes a first cross-sectional configuration (Harada, fig. 2A, configuration near ref. no. 20a) disposed at a first portion of the curved intermediate portion, and a second cross-sectional configuration (Harada, fig. 2A, configuration near ref. no. 20c) that is different from the first cross-sectional configuration disposed at a second portion (Harada, fig. 2A, near ref. no. 20c) of the curved intermediate portion, wherein the second portion of the curved intermediate portion is disposed downstream (Harada, fig. 2A, see location of ref. no. 20c) from the first portion of the curved intermediate portion.
Harada fails to explicitly teach:
a partition disposed within an interior portion of the intermediate portion and interconnecting opposed first and second walls of the intermediate portion; and
first and second dividers respectively interconnecting the partition to opposed first and second sidewalls of the intermediate portion, wherein the first and second dividers terminate within the curved intermediate portion.
Custer teaches:
a partition (Harada, fig. 2A, partition formed from ref. nos. 21 and 23 on the left and 22 and 24 on the right, modified by Custer to be integral per Custer para. 0021) disposed within an interior portion of the intermediate portion and interconnecting opposed first (Harada, fig. 2, top of ref. nos. 21 and 22) and second walls (Harada, fig. 2, bottom of ref. nos. 23 and 24) of the intermediate portion; and
first (Harada fig. 2A between ref. nos. 21 and 23, modified by Custer to be integral per Custer para. 0021) and second (Harada fig. 2A between ref. nos. 22 and 24, modified by Custer to be integral per Custer para. 0021) dividers respectively interconnecting the partition to opposed first (Harada fig. 2A, outer walls of ref. nos. 21 and 23, modified by Custer to be integral per Custer para. 0021) and second (Harada fig. 2A, outer walls of ref. nos. 22 and 24, modified by Custer to be integral per Custer para. 0021) sidewalls of the intermediate portion, wherein the first and second dividers terminate within the curved intermediate portion (the divider member 84 of Custer, annotated fig. 2, inherently must terminate at some point within a duct, after which is wall 72A).

Regarding claim 19, the combined teachings teach:
The air duct of claim 16, wherein the plurality of chambers includes first (Harada, fig. 2B, ref. no. 23) and second (Harada, fig. 2B, ref. no. 21) chambers disposed in a in a stacked configuration (Harada, fig. 2B, see relative position of ref. nos. 21 and 23) at the first portion (Harada, fig. 2A, ref. no. 20a) of the curved intermediate portion (Harada, fig. 2A, ref. no. 20 running from ref. no. 20a to ref. no. 20c), and further wherein the plurality of chambers includes third (Harada, fig. 2B, ref. no. 22) and fourth (Harada, fig. 2B, ref. no. 24) chambers disposed in a stacked configuration (Harada, fig. 2B, see relative position of ref. nos. 22 and 24) at the first portion (Harada, fig. 2A, ref. no. 20a) of the curved intermediate portion (Harada, fig. 2A, ref. no. 20 running from ref. no. 20a to ref. no. 20c).
Regarding claim 20, the combined teachings teach:
The air duct of claim 19, wherein the first (Harada, fig. 2C, ref. no. 23) and second (Harada, fig. 2C, ref. no. 21) chambers are disposed in a side-by-side configuration (Harada, fig. 2C, see positioning of ref. no. 23 relative to ref. no. 21) at the second portion (Harada, fig. 2A, ref. no. 20c; also fig. 2C) of the curved intermediate portion (Harada, fig. 2A, ref. no. 20 running from ref. no. 20a to ref. no. 20c), and further wherein the third (Harada, fig. 2C, ref. no. 22) and fourth (Harada, fig. 2C, ref. no. 24) chambers are disposed in a side-by-side configuration (Harada, fig. 2C, see positioning of ref. no. 22 relative to ref. no. 24) at the second portion (Harada, fig. 2A, ref. no. 20c; curved intermediate portion (Harada, fig. 2A, ref. no. 20 running from ref. no. 20a to ref. no. 20c).
Regarding claim 21, the combined teachings teach:
The air duct of claim 1, including:
third (Harada, fig. 2A, ref. no. 22) and fourth (Harada, fig. 2A, ref. no. 24) chambers disposed within the interior portion of the intermediate portion, wherein the third and fourth chambers each include a first end opening into the supply channel (Harada, fig. 2A, near ref. no. 20a), a second end opening into the outlet (Harada, fig. 2A, where ref. no. 20c ends) and an enclosed body portion (Harada, fig. 2A, running from ref. no. 20a to ref. no. 20c) interconnecting the first and second ends, respectively, and further wherein the third and fourth chambers are positioned in a staked configuration (Harada, fig. 2B, see relative position of ref. nos. 22 and 24) with a third shared wall (Harada, fig. 2B, wall between 22 and 24, modified by Custer to be integral) disposed therebetween at the first portion of the interior portion, and further wherein the third and fourth chambers are positioned in a side-by- side configuration (Harada, fig. 2C, see positioning of ref. no. 21 relative to ref. no. 23) at the second portion of the interior portion with a fourth shared wall disposed therebetween, wherein the third shared wall is a different wall than the fourth shared wall (as interpreted, this limitation would inherently be satisfied by making the walls of each chamber in Harada integral per Custer).
Response to Arguments
Applicant’s arguments filed 2021-04-29, with respect to the rejection(s) of claim(s) 1-3, 5, 7, 9-16, and 19-21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuThF, 8:30am-12pm, 1pm-5pm, 6pm-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762